DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.
As a result of the filing of the RCE, and entry of the amendment originally filed after final on March 7, 2022, claims 1 and 8 have been amended, and claims 17-20 and 22-23 have been canceled.  Claims 26-29 remain withdrawn, and claims 1, 4-5, 8-9, 11-16, and 24-25 remain under consideration.  All prior rejections of claims 17-20 and 22-23 are moot in view of the cancellation of those claims.  Applicant’s amendments and arguments have been thoroughly reviewed and have overcome the following objections/rejections set forth in the prior Office action:
The rejections of claims under 35 USC 102(a)(1) as being anticipated by Hagag et al, in view of the amendment of independent claim 1 to include step (5) of “recording a diagnosis”; and
The rejections of claims under 35 USC 103 as being obvious over Hagag et al in view of Koga et al, in view of the amendment of independent claim 1 to include step (5) of “recording a diagnosis”.
Claims 1, 4-5, 8-9, 11-16, and 24-25 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Election/Restrictions
Applicant’s election without traverse of Group I, and of species b) of that Group (corresponding to the primer of SEQ ID NOS 5-6 and the probe of SEQ ID NO: 7) in the reply filed on March 9, 2021 is again acknowledged.
Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 9, 2021.
Claims 1, 4-5, 8-9, 11-16, and 24-25 remain under consideration herein, with claims 13-14 being under consideration as directed to the elected species of the primer set of SEQ ID NOS 5-6, and the probe of SEQ ID NO: 7.
Claim Rejections - 35 USC § 112(a)/first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8-9, 11-16, and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Regarding all of claims 1, 4-5, 8-9, 11-16, and 24-25, Applicant has amended independent claim 1 to recite several alternative types of “recording a diagnosis” (see new step (5) of the claim).  This amendment does not find basis in the application as filed.  Applicant points to paragraphs 162 and 163 of the specification as providing support for the amendments to claim 1, and these areas of the specification do disclose the display of results of a determination with regard to ALL status and stage, and the provision of results to a physician; however, this does not encompass something equivalent to the language “recording a diagnosis”.  Elsewhere in the specification, computer systems and products for use in applicant’s methods, which would necessarily achieve the creation of a type of record of diagnoses, are disclosed (see, e.g., paragraphs 29, 126, and 150).  However, these specific embodiments are not equivalent to the broad language “recording a diagnosis” as set forth in claim 1, which would encompass any manner of recording.  Accordingly, applicant’s amendments to claim 1 add new matter to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 8-9, 11, 13, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hagag et al (Mediterr. J. Hematol. Infect. Dis. 8:e2016008 [1/1/2016]; cited in IDS) in view of Andersen et al (US 20110067123 A1 [03/17/2011]; cited herein).  
Hagag et al disclose that WT-1 gene expression “is an important prognostic factor” in childhood acute lymphoblastic leukemia (ALL), specifically with “negative WT-1 expression” (detected via the real-time PCR assay taught by Hagag et al) being significantly associated with “higher relapse and death rate” as well as detected minimal residual disease (MRD).  With more particular regard to the method steps of independent claim 1, Hagag et al disclose a real-time PCR method comprising obtaining mRNA levels of both WT1 and GAPDH in bone marrow samples of subjects with childhood ALL and calculating expression using a ratio of WT1 to GAPDH (which meets the requirement for a type of “index value” based on a ratio)(see page 3/8, left column bridging to right column).  Hagag et al also teach measuring WT1 expression in blood of healthy children and using this measurement to establish a cut-off value, stating that “WT-1 expression in peripheral blood was examined from 10 healthy children as control, and the cut-off value is determined relative to controls” (page 3/8, left column); Hagag et al thus also teach a “comparing” that meets the requirements of step (4) of claim 1. With regard to the intended use of “diagnosing a hematological stage”, it is reiterated that Hagag et al teach that their method may assist in establishing likelihood of relapse and death, and in establishing the presence of MRD, all of which constitute types of diagnoses of hematological stage.  With regard to the new limitation of claim 1 requiring that the “test subject is a patient with child ALL or suspected child ALL”, it is reiterated that Hagag et al teach subjects with childhood ALL (see, e.g., the Abstract and the disclosure under the heading “Subjects and Methods” at page 2); this meets the requirements of the claims.  
	Hagag et al do not teach the new requirement of step (5) of claim 1 of “recording a diagnosis” (wherein the diagnosis is simply any recordation of what is indicated by the outcome of the testing of Hagag et al; it is noted that the claims embrace any type of “cutoff value”, such that cutoffs taught and/or suggested by the teachings of Hagag et al are sufficient to meet the requirements of the claims).  
	Andersen et al teach methods of early diagnosis of Parkinson’s disease that rely on detected altered gene expression levels (i.e., methods similar to the types of methods taught by Hagag et al, but applied to a different disease/condition).  Andersen et al teach further steps of recording the results of their testing, including information such as expression levels determined, as well as the diagnosis/diagnoses indicated by the determined levels (see entire reference, particularly paragraphs 9, 24, and 37 and claims 15-17).  Andersen et al teach that such recording may take various forms, including hospital records, doctor’s office medical records, lab records, computer readable media storing such records, medic alert tags or cards, etc. (see paragraphs 9, 24, and 37, and claims 15-17), and teach that such records make a patient’s diagnosis available for review by a physician (paragraph 24).
	In view of the teachings of Andersen et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods of Hagag et al so as to have added a step of recording whatever diagnosis was indicated by the outcome of the testing of Hagag et al.  An ordinary artisan would have been motivated to have made such a modification for the benefit of making the information available to a physician for review, as taught by Andersen et al.  Further, in view of Andersen et al’s teaching of forms of recording such as medical alert tags and cards, an ordinary artisan would also have been motivated to have recorded a subject’s diagnosis in this type of form, for the benefit of making the subject’s medical status more readily available to healthcare providers in the event of an emergency.
With further regard to dependent claim 4, it is noted that Hagag et al teach that their calculation of index value constitutes a type of normalization; see page 3/8, left column.  Regarding claims 8, and 9, it is reiterated that Hagag et al employ a cut-off value determined relative to results from a healthy control population (see again page 3/8, left column).  With further regard to claims 8 and 9, Hagag et al also disclose a statistical comparison of child ALL patients with and without MRD (see, e.g., Tables 1-5 and the description of statistical analysis at page 4/8); the remainder of the claim (“is to distinguish between.....”) simply recites an intended use without adding any further actions/manipulations that might differentiate the claims from the prior art.  Regarding claim 9, it is noted that neither of the specified sample types is actually required by the claim; the claim further limits a conditional element that is not required.  Regarding claims 11 and 13, the method taught by Hagag et al employs RT-PCR (see, e.g., page 3/8, left column), and the forward and reverse WT1 gene primers employed by Hagag et al are identical to instant SEQ ID NOS 5-6 (see page 3/8, right column, first full paragraph).  Regarding claims 24-25, Hagag et al teach obtaining multiple biological samples from subjects (both blood and bone marrow), which is sufficient to meet the requirement of claim 24 (as it is noted that the claim does not specify any minimal interval between sample collections, but rather simply requires samples obtained at any “different times”).  Regarding claim 25, Hagag et al clearly teach that their method achieves monitoring transitions between disease phases; see, e.g., Tables 1-3.  
Claim(s) 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hagag et al in view of Andersen et al, as applied to claims 1, 4, 8-9, 11, 13, 24, and 25, above, and further in view of Koga et al (WO2014/115779A1 [July 2014]; cited in IDS; English translation previously cited).  
It is noted that this rejection applies against claim 11 (from which claims 12 and 14-16 depend) to the extent that it is directed to the preferred embodiments of claims 12 and 14-16; amended claim 11 is also suggested by Hagag et al in view of Andersen et al, as indicated above.
	The relevant teachings of Hagag et al and Andersen et al are set forth above.  
It is reiterated that the method taught by Hagag et al employs RT-PCR (see, e.g., page 3/8, left column), and that the forward and reverse WT1 gene primers employed by Hagag et al are identical to instant SEQ ID NOS 5-6 (see page 3/8, right column, first full paragraph).  However, Hagag et al do not teach an RT-PCR including reverse transcription and extension of the WT1 and GAPDH mRNAs simultaneously in the same container (as set forth in claim 12), or teach the use of primers corresponding to instant SEQ ID NOS 5-6 with a labeled probe of SEQ ID NO: 7 (as set forth in claim 14); Hagag et al also fail to teach GAPDH mRNA primers and probes meeting the requirements of claims 15-16.
Koga et al teach a method “for quantifying, with ease, in a short time period, and with high sensitivity, human WT1 mRNA expression level which can be used to diagnose cancers such as” leukemias (see entire reference, particularly the Abstract).  Koga et al disclose that their method is one step RT-PCR in which WT1 mRNA and mRNA of GAPDH are reverse transcribed and elongated simultaneously in the same vessel (see again the entire reference, particularly the Abstract; see also the Methods described at page 2/13-4/13, and Example 1).  Koga et al thus teach an RT-PCR method meeting the requirements of claims 11-12 that is taught as being a rapid and sensitive assay for quantification of WT1 (i.e., the same target taught by Hagag et al).  Koga et al also disclose and exemplify the use in their methods of a WT1 primer set and corresponding probe disclosed at page 4/13 of Koga et al, primers (B1) and (B2), and probe (B3) (SEQ ID NOS 9-11 of Koga et al); this primer pair and probe are identical to instant SEQ ID NOS 5-7, respectively.  With further regard to claim 14, Koga et al also teach that their probe is preferably labeled; see third line on page 5/13.  With further regard to dependent claims 15-16, Koga et al also disclose GAPDH primer and probe sets identical to those of the claims; see the GAPDH primer and probe set of (a1), (a2), and (a3), SEQ ID NOS 6-8 of Koga et al, which are identical to instant SEQ ID NOS 9-11, respectively, and the GAPDH primer and probe set of (b1), (b2), and (b3), SEQ ID NOS 6, 12, and 8 of Koga et al, which are identical to instant SEQ ID NOS 9, 12, and 11, respectively (all disclosed at page 4/13 of Koga et al).  With further regard to claim 16, it is reiterated that Koga et al teach that their probes are preferably labeled; see third line on page 5/13.
	In view of the teachings of Koga et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Hagag et al in view of Andersen et al so as to have employed the RT-PCR assay of Koga et al, including the single container/vessel and specific primer set and probe combinations of Koga et al, and thereby to have practiced methods meeting the requirements of each of claims 11-12 and 14-16.  An ordinary artisan would have recognized that the method of Koga et al – which is taught by Koga et al as being a rapid, easy and sensitive assay for WT1 quantification –could be performed more rapidly than the method taught by Hagag et al for WT1 quantification, and would have been motivated to have made such a modification for the benefits of more rapid and simple WT1 quantification while maintaining detection sensitivity (as taught by Koga et al).
It is noted that applicant’s arguments regarding the prior rejections of claims under 35 USC 102 and 35 USC 103 involving Hagag et al and Koga et al have been reviewed and considered; however, these arguments rely on the amendment of independent claim 1 to include “recording a diagnosis”, and this new claim limitation is addressed in the rejections now of record.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 8-9, and 24-25 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 as amended, drawn to a method “for diagnosing a hematological stage of childhood” ALL, recites a series of steps – “obtaining an mRNA level” of WT1 in a biological sample, “obtaining an mRNA level” of GAPDH in the sample, “calculating an index value....based on a ratio...”, and “comparing the index value....with a predetermined cutoff value” – that may be performed entirely in the human mind, and which thus are abstract.  This judicial exception is not integrated into a practical application because the only required active step of the claim of “recording a diagnosis” encompasses simply recording a conclusion drawn (such as by making a record of a result on a generic computer), rather than taking some type of concrete action that might apply a JE (it is also noted that such a “recording” appears to be similar to the act of “prescribing”, which does involves some type of physical step/activity, but which is not considered an action that achieves a treatment or prophylaxis or equivalent practical application; see MPEP 2106.04(d)(2)).
The claim(s) also does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (JE) because the act of recording a diagnosis was well-understood, routine, and conventional before the effective filing date of the claimed invention, as exemplified by, e.g., Andersen et al, discussed above.  
With further regard to dependent claims 4-5, these claims recite more specific ways of thinking about or manipulating data/information which can be accomplished entirely in the human mind, i.e., more specific abstract ideas.  Nothing that could be considered a practical application, or which adds something that might amount to something significantly more than a JE, is present in the claims.  Regarding dependent claims 8-9, these claims embrace any type of “statistical analysis” to produce a cutoff value, which is another limitation that may be performed in the human mind (i.e., a further abstract limitation).  The specific values of dependent claim 9 are not claim requirements, and the remainder of claim 8 (“diagnosis...to distinguish”) simply recites an intended use without adding any further actions/manipulations that might amount to a practical application, or add something significantly more than a JE.  Regarding dependent claims 24-25, while claim 24 as amended recites “performing method of claim 1 on biological samples obtained from a test subject at different times”, the claims continue to encompass obtaining information and thinking about it (as claim 1 recites, e.g., “obtaining mRNA level....in a biological sample”, which encompasses obtaining data/information); nothing is added that might either constitute a practical application, or something significantly more than a JE.
It is noted that applicant’s traversal of the prior rejection under 35 USC 101 (Reply pages 13-14) has been considered but is not persuasive.  The issue of “recording a diagnosis” is addressed in the rejection above; it is noted that this appears to simply involve creating any type of record, such as the recording of a result on a generic computer, rather than any kind of technological improvement (and such a recording does not require the taking of an action that results in a practical result, such as achieving a treatment, etc.).  Further, as the “recording a diagnosis” is the only required active/manipulative step, and it corresponds to well-understood, routine and conventional activity, it does not add something that may reasonably be considered as “significantly more” than a JE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634